 FRANK E. SIMS CONSTRUCTION CO., INC.Frank E. Sims Construction Co., Inc. and UnitedMine Workers of America, Dist. 21. Case 16-CA8032May 29, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYUpon a charge filed on August 2, 1978, by UnitedMine Workers of America, Dist. 21, herein called theUnion, and duly served on Frank E. Sims Construc-tion Co., Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 16, issued a com-plaint and notice of hearing on September 5, 1978,against Respondent. alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(3) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges, in substance, that Respondent granteda wage increase in an attempt to cause employees toreject the Union; threatened to close the mine if theUnion won the election; unlawfully interrogated anemployee; threatened to discharge an employee be-cause of his union activities: and discharged and sub-sequently refused to reinstate employee Allen LeeKinman because of his union activities.On January 3, 1979, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment based upon Respondent's failure tofile an answer as required by Section 102.20 of theBoard's Rules and Regulations, Series 8, as amended.On January 11, 1979, Respondent filed an answerthereto stating its reasons for not making timely an-swer to the General Counsel's complaint above. Re-spondent's attorney averred in its response that hewas out of the country when Region 16 contacted hisoffice on two occasions to ascertain the reason for hisdelay in answering the complaint. Respondent's at-torney avers further that he did not make timely an-swer in the first instance becauie he assumed the casehad been closed by way of settlement shortly afterissuance of complaint, and that this mistake was ingood faith. Respondent also generally denies the alle-gations in the complaint in its prayer for relief. Subse-quently, on January 12, 1979, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondent has not filed any further re-sponse.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides in pertinent part as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint served on Respondent specificallystated that, unless an answer to the complaint wasfiled within 10 days from the service thereof. "all ofthe allegations in the complaint shall be deemed to beadmitted to be true and may be so found by theBoard." The complaint was issued September 5, 1978.When more than 2 months had elapsed, counsel forthe General Counsel telephoned the office of Respon-dent's attorney on December 14. 1978, concerning ananswer to the complaint. The Board agent could notreach Respondent's counsel but left word with hissecretary: Region 16 also mailed a letter confirmingthis conversation. The Regional Office again tele-phoned Respondent's counsel on December 20, 1978.and again sent a confirming letter stating that if noanswer were filed on or before December 27, 1978,the General Counsel would move for default judg-ment. By January 3, 1979, Region 16 had not re-ceived Respondent's answer and, on that day, movedfor Summary Judgment.On January 11, 1979, counsel filed an answer to thecomplaint stating that he had not filed an answer tothe complaint within the 10-day period provided be-cause he thought the case had been settled. Counselbases his belief that the case had been officially set-242 NLRB No. 89607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtled upon Respondent's reinstatement of the subjectof the complaint, Allen Lee Kinman.With respect to counsel's continuing failure to filean answer once his firm was notified by the RegionalOffice that an answer was required, counsel contendsthat he was in Mexico on vacation from December10, 1978, through January 5, 1979, and that the Re-gion could have contacted Respondent directly whilehe was out of the country. The Charging Party, in itsbrief in support of the General Counsel's Motion forSummary Judgment, argues that (I) counsel, an expe-rienced labor lawyer, knew the procedure by which acase is settled and knew or should have known thatthis case had not been settled; (2) Kinman was rein-stated at a substantially lower paying position; (3)counsel employs three associate attorneys who couldhave handled the case in his absence; and (4) counselhas not served a copy of his answer of January 11,1979, on the Charging Party in violation of Section102.21 of the Board's Rules and Regulations.Considering the foregoing circumstances, as well asRespondent's failure to request an extension of time,we do not accept Respondent's explanations as "goodcause," within the meaning of Section 102.20 of theBoard's Rules and Regulations.' Accordingly, wegrant the General Counsel's Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under, and exist-ing by virtue of the laws of the State of Arkansas.Respondent is engaged in strip mining coal withworksites located near Clarksville, Arkansas, andKeota, Oklahoma. During the preceding 12 months, arepresentative period, Respondent in the course andconduct of its business, had gross revenue in excess of$500,000 and purchased goods valued in excess of$50,000 from sources directly outside the State ofOklahoma.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.See Ancorp National Services, Inc., Casco Division, 202 NLRB 513 (1973);Aaron Convalescent Home, 194 NLRB 750 1971).II. THE LABOR ORGANIZATION INVOLVEDUnited Mine Workers of America, Dist. 21, is alabor organization within the meaning of Section 2(5)of the Act.III. THE UNFAIR LABOR PRACTICESRespondent has interfered with, restrained, and co-erced its employees in violation of Section 8(a)(1) ofthe Act by the following acts and conduct: granting awage increase in an attempt to cause employees toreject the Union; threatening to close the mine if theUnion were brought in; interrogating an employeeconcerning union activity and the employees' desires;and threatening an employee with discharge becauseof his union activities.Respondent, on or about July 24, 1978, dischargedand thereafter failed and refused to reinstate its em-ployee Allen Lee Kinman in violation of Section8(a)(3) and (1) of the Act, and it continues to refuse toreinstate Kinman because he joined or assisted theUnion or engaged in other union activity or concertedactivities for the purpose of collective bargaining ormutual aid and protection.The aforesaid unfair labor practices are unfair la-bor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead todisputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(3) and (I) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the poli-cies of the Act.Having found that Respondent discriminatorilydischarged Allen Lee Kinman and refused to rein-state him to his former position, we shall order thatRespondent offer him immediate and full reinstate-ment to his former job or, if that job no longer exists,to a substantially equivalent position, without preju-dice to his seniority or any other rights or privilegespreviously enjoyed, and to make him whole for any608 FRANK E. SIMS CONSTRUCTION CO., INC.loss of earnings he may have suffered by payment tohim of money equal to the amount he normallywould have earned, absent the unlawful discharge, aswages from the date of his discharge until he receivesa valid offer of reinstatement, with interest thereon tobe computed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).2The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Frank E. Sims Construction Co., Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Mine Workers of America, Dist. 21, is alabor organization within the meaning of Section 2(5)of the Act.3. By discharging Allen Lee Kinman for his unionactivity, Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(3) and (1)of the Act.4. By unilaterally granting a wage increase, threat-ening to close the mine if the Union came in, threat-ening an employee with discharge because of hisunion activities, and interrogating an employee con-cerning his union activity, Respondent has interferedwith, restrained, and coerced employees in the exer-cise of rights guaranteed in Section 7 of the Act andthereby has engaged in and is engaging in unfair la-bor practices within the meaning of Section 8(a)(1) ofthe Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Frank E. Sims Construction Co., Inc., Fort Smith,Arkansas, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Granting wage increases, threatening to closethe mine if the Union comes in, interrogating employ-ees regarding their union activities, threatening em-ployees with discharge, and discharging employeesbecause of their activities on behalf of United MineWorkers, Dist. 21.2 See, generally. Isis Plumbing & Heatring Co., 138 NLRB 716 (1962).(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Allen Lee Kinman immediate and full re-instatement to his former job or, if that job no longerexists, to a substantially equivalent position withoutprejudice to his seniority or any other rights or privi-leges previously enjoyed.(b) Make Allen Lee Kinman whole for any loss ofearnings he may have suffered by reason of the dis-crimination against him by payment of a sum ofmoney equal to the amount he normally would haveearned as wages from the date of his termination tothe date of the Respondent's offer of reinstatement inthe manner set forth in the section herein entitled"The Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its worksites located near Clarksville,Arkansas, and Keota, Oklahoma, copies of the at-tached notice marked "Appendix."3Copies of saidnotice, on forms provided by the Regional Directorfor Region 16, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 16 inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.I3 n the event that this Order is enforced by a Judgment ofa United StatesCourt of Appeals, the words in the notice reading "Posted by order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT threaten employees with plantclosure because of the Union nor will we dis-charge or threaten to discharge employees forunion activity.609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interrogate employees regardingtheir union activities.WE WILL NOT grant unilateral wage increases.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed them by Section7 of the Act.WE WILL offer Allen Lee Kinman reinstate-ment to his former job or, if that job no longerexists, to a substantially equivalent positionwithout prejudice to his seniority or any otherrights or privileges previously enjoyed, and WEWILL make him whole for any loss of earnings hemay have suffered by reason of our discrimina-tion against him, with interest.FRANK E. SIMS CONSTRUCTION CO., INC.610